DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5573597) in view of Han (US 7335601).
Lantsman teaches a method for processing a semiconductor substrate with plasma (col 1, lines 5-19), including deposition processes, such as PECVD (col 4, lines 15-20).  It teaches performing the plasma processing in a processing region of a semiconductor processing chamber  such that the substrate is biased at a first voltage on a base electrode (which can be 0V or some voltage if needed by the particular process) and performing a plasma process to the substrate, then when the deposition process is completed, simultaneously halting formation of the plasma while applying additional bias (increasing it) to the substrate in order to repel particles that would otherwise condense on the substrate surface and contaminate it (col 2, lines 7-67) while the system is purged (col 3, lines 20-28).  Lantsman teaches the increased bias voltage to repel particles can be positive (50-1000VDC, thus increasing the voltage as the plasma is extinguished, col 5, lines 28-47).  As discussed above, while Lantsman teaches some techniques may require biasing the substrate during processing, Lantsman does not specifically teach electrostatically chucking the substrate during the process.
Han is also directed towards plasma processing a semiconductor substrate, including depositing layers on the substrate.  However it further teaches it is usual to disposed the substrate on an electrostatic chuck and DC biasing it in order to hold it while performing plasma processing (col 1, lines 13-36).  It further teaches voltages such as 100-300V or 200V as usual for holding the substrate (from which them being positive sign is either readily apparent or at least an obvious choice from them having a positive sign in the disclosure), though the specific process will determine the correct bias (col 4, lines 32-49).  The ranges taught for electrostatic chucking and those for repelling particles overlap with the relationship claimed by applicant where the second voltage is greater than the first voltage. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to electrostatically chuck the semiconductor substrate of Lantsman at a first voltage during processing in order to properly hold the substrate during processing, before increasing the voltage to a second voltage to repel particles, since such electrostatic chucking was known to be effective during such plasma processing and would produce no more than predictable results(claim 1).
Claim 2: Han teaches a first voltage of +100-300V or +200V as usual for holding the substrate, though the specific process will determine the correct bias (col 4, lines 32-49).  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 3: Lantsman teaches +50-1000VDC, with higher biases providing more repelling force (col 5, lines 28-47).  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”


Claim(s) 4-7, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5573597) in view of Han (US 7335601) further in view of Xia (US 6258735).
Claim: 4: Lantsman in view of Han does not specifically teach using a showerhead with the substrate positioned at a first distance from the showerhead during deposition.  However, Xia also teaches a plasma enhanced CVD process for depositing (silicon oxide) layers on semiconductor devices (col 1, lines 6-26).  As shown in figure 1, it uses a (semiconductor) processing chamber 10 that includes a processing region between a showerhead (a manifold with perforated holes through which the gases flow)11 that is held on a substrate support 12 (col 3, lines 57-65), held at a first distance from a substrate (col 6, lines 59-65), with the showerhead operating as a plasma generating electrode (col 4, lines 32-38).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a showerhead separated from the substrate by a first distance in the process of Lantsman in view of Han, such as in order to deposit a silicon oxide film as taught by Xia, since such showerheads and their relationship to the substrate and substrate holder were known to the art of PECVD in order to deposit desirable films and doing so would produce no more than predictable results (claim 4). 
Claim 5: Xia further teaches holding the chamber, which includes the showerhead, at a first temperature during deposition (col 8, lines 29-31).
Claim 6: Lantsman in view of Han does not teach moving the substrate during the purge process with the higher voltage.  However, Xia teaches that the substrate is held is a first ,closer position for deposition and is placed in a second, further away position to load (and it is readily apparent unload) the substrate from the chamber (col 6, lines 59-67).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to reposition the substrate to a second (greater distance) position when deposition is finished, which is when the first voltage is increased to a second voltage, in order to be able to remove the substrate from the chamber, since that is how the substrate is taught to be moved in order to remove it from the chamber and doing so would allow the substrate to be removed from the chamber as fast as possible to increase the throughput of the process and doing so would produce no more than predictable results.
Claim 7: Xia teaches that the first distance can be 250mil (0.25inch), but does not teach how much further away the second position is (lines 19-23).   However, the second distance is a result effective variable determined by how far away the mechanism to unload the substrate from the chamber is located, which will be based upon the size of the distance to the substrate removal mechanism height.  Based upon the substrate removal components available, different distances would be required in order to properly realign the substrate with the height of a removal mechanism.  Applicant has disclosed no unexpected effects from the difference in spacing.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “more than 25% greater than the first distance” through process optimization for the components available to properly remove the substrate, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 7).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (alt claim 7).
	Claim 16: Lantsman teaches a method for processing a semiconductor substrate with plasma (col 1, lines 5-19), including deposition processes, such as PECVD (col 4, lines 15-20).  It teaches performing the plasma processing in a processing region of a semiconductor processing chamber  such that the substrate is biased at a first voltage on a base electrode (which can be 0V or some voltage if needed by the particular process) and performing a plasma process to the substrate, then when the deposition process is completed, simultaneously halting formation of the plasma while applying additional bias (increasing it) to the substrate in order to repel particles that would otherwise condense on the substrate surface and contaminate it (col 2, lines 7-67) while the system is purged (col 3, lines 20-28).  Lantsman teaches the increased bias voltage to repel particles can be positive (50-1000VDC, thus increasing the voltage as the plasma is extinguished, col 5, lines 28-47).  As discussed above, while Lantsman teaches some techniques may require biasing the substrate during processing, Lantsman does not specifically teach electrostatically chucking the substrate during the process.
Han is also directed towards plasma processing a semiconductor substrate, including depositing layers on the substrate.  However it further teaches it is usual to disposed the substrate on an electrostatic chuck and DC biasing it in order to hold it while performing plasma processing (col 1, lines 13-36).  It further teaches voltages such as 100-300V or 200V as usual for holding the substrate (from which them being positive sign is either readily apparent or at least an obvious choice from them having a positive sign in the disclosure), though the specific process will determine the correct bias (col 4, lines 32-49).  The ranges taught for electrostatic chucking and those for repelling particles overlap with the relationship claimed by applicant where the second voltage is greater than the first voltage. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to electrostatically chuck the semiconductor substrate of Lantsman at a first voltage during processing in order to properly hold the substrate during processing, before increasing the voltage to a second voltage to repel particles during purging, since such electrostatic chucking was known to be effective during such plasma processing and would produce no more than predictable results.
Lantsman does not specifically teach depositing a silicon oxide film.  However, Xia teaches a plasma enhanced CVD process for depositing silicon oxide layers on semiconductor devices (col 1, lines 6-26).  Xia teaches that the process comprises: a pretreatment of forming a plasma of an oxygen-containing precursor within that processing region of a semiconductor processing chamber to reduce contaminants, and after a time, while maintaining the plasma of the oxygen-containing precursor, start a deposition step by flowing a silicon-containing precursor into the processing region of the semiconductor processing chamber in order to deposit the silicon oxide film on the substrate (col 8, lines 19-65).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Lantsman in view of Han in order to deposit a silicon oxide film, as taught by Xia with an oxygen plasma pretreatment followed by a deposition step as claimed, since it was a known PECVD application that would benefit from the particle reducing methods of Lantsman in view of Han and doing so would produce no more than predictable results (claim 16).
Claim 17: Han teaches a first voltage of +100-300V or +200V as usual for holding the substrate, though the specific process will determine the correct bias (col 4, lines 32-49).  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 18: Lantsman teaches +50-1000VDC, with higher biases providing more repelling force (col 5, lines 28-47).  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5573597) in view of Han (US 7335601) further in view of Xia (US 6258735) in view of Kobayashi (JPH09-64025).
Lantsman does not specifically teach depositing a silicon oxide film.  However, Xia teaches a plasma enhanced CVD process for depositing silicon oxide layers on semiconductor devices (col 1, lines 6-26).  As shown in claim 1 of Xia, the process comprises: forming a plasma of an oxygen-containing precursor within that processing region of a semiconductor processing chamber and while maintaining the plasma of the oxygen-containing precursor, flowing a silicon-containing precursor into the processing region of the semiconductor processing chamber in order to deposit the silicon oxide film on the substrate.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Lantsman in view of Han in order to deposit a silicon oxide film, as taught by Xia, since it was a known PECVD application in need of the particle reducing methods of Lantsman in view of Han and doing so would produce no more than predictable results.
Xia does not specifically teach using TEOS as the silicon-source gas.  
Kobayashi is also directed towards depositing silicon oxide films by PECVD by using a oxygen gas and s silicon source gas, specifically exemplified as TEOS [0001-0003].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use TEOS as the silicon source gas, since it was known to be effective for that purpose and would produce no more than predictable results (claim 8).  

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 6258735) in view of Kobayashi (JPH09-64025).
Xia teaches a plasma enhanced CVD process for depositing silicon oxide layers on semiconductor devices (col 1, lines 6-26).  As shown in figure 1, it uses a (semiconductor) processing chamber 10 that includes a processing region between a showerhead (a manifold with perforated holes through which the gases flow)11  and a substrate that is held on a substrate support 12 (col 3, lines 57-65), with the showerhead operating as a plasma generating electrode (col 4, lines 32-38).  As shown in claim 1 of Xia, the process comprises: forming a plasma of an oxygen-containing precursor within that processing region of a semiconductor processing chamber and while maintaining the plasma of the oxygen-containing precursor, flowing a silicon-containing precursor into the processing region of the semiconductor processing chamber in order to deposit the film on the substrate.  Xia does not specifically teach ramping the flow rate of the silicon containing precursor from a first flow rate to a second flow rate.
Kobayashi is also directed towards depositing silicon oxide films by PECVD by using a oxygen gas and s silicon source gas, specifically exemplified as TEOS [0001-0003].  However, Kobayashi teaches that the quality of the film changes as deposition continues, with the initially deposited film being of lower quality than the later grown film [0011].  In order to mitigate this problem, it teaches that after the oxygen plasma is formed (and so while maintaining the oxygen gas flow), initially flowing the silicon source gas at a first flow rate, then gradually (over a period of time) ramping up the flow of silicon source gas to a second flow rate when performing the deposition [0012].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of Xia as taught by Kobayashi, with gradually ramp up the silicon source gas flow rate from a first flow rate to a second flow rate, since as taught by Kobayashi, doing so will improve the overall quality of the deposited film (claim 9).
Claim 10: Kobayashi teaches that the silicon-containing precursor can comprise tetraethyl orthosilicate[0001-0003].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use TEOS as the silicon source gas, since it was known to be effective for that purpose and would produce no more than predictable results.  
Claim 11: Kobayashi teaches that the period of time is about 10 seconds [0017].  
Claim 12: the flow rates are result effective variables controlling the concentration of the precursor in the particular chamber used (since adding more of the precursor increases its concentration in the chamber).  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of silicon precursor flow rate of  “2-5g/second” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 13: Xia exemplifies heating the chamber, which includes the showerhead and the substrate, are held at about 300oC (col 8, lines 29-31), which is close to applicant’s claimed ranges. MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Claim 14: Xia, in claim 1 teaches supplying the silicon containing gas after the oxygen plasma has been formed, so it is readily apparent for the chamber to be silicon-containing precursor free until then.  Additionally, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 6258735) in view of Kobayashi (JPH09-64025), further in view of Jeong (US 20090130847).
Xia in view of Kobayashi does expose the substrate to oxygen plasma which will place oxygen radicals on the substrate surface, so it is readily apparent that oxygen radicals will be at the substrate surface and cause at least some oxygen termination, but does not specifically teach that the substrate the silicon oxide film is deposited on is a silicon substrate.
However, Jeong is also directed towards depositing silicon oxide on substrates for making devices, and teaches depositing the silicon oxide films by using PECVD with oxygen and silicon source gases, but it further teaches it is useful to deposit such silicon oxide films onto silicon wafers in order to create certain devices [0005-0006].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of Xia in view of Kobayashi on a silicon wafer substrate, which will expose the silicon substrate to oxygen radicals and thus result in at least some oxygen termination, since such substrates were taught to be in need of being coating with PECVD silicon oxide and doing so would produce no more than predictable results (claim 15).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5573597) in view of Han (US 7335601) further in view of Xia (US 6258735), further in view of Jeong (US 20090130847).
Xia does expose the substrate to oxygen plasma which will place oxygen radicals on the substrate surface, so it is readily apparent that oxygen radicals will be at the substrate surface and cause at least some oxygen termination, but does not specifically teach that the substrate the silicon oxide film is deposited on is a silicon substrate.
However, Jeong is also directed towards depositing silicon oxide on substrates for making devices, and teaches depositing the silicon oxide films by using PECVD with oxygen and silicon source gases, but it further teaches it is useful to deposit such silicon oxide films onto silicon wafers in order to create certain devices [0005-0006].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of Xia in view of Kobayashi on a silicon wafer substrate, which will expose the silicon substrate to oxygen radicals and thus result in at least some oxygen termination, since such substrates were taught to be in need of being coating with PECVD silicon oxide and doing so would produce no more than predictable results (claim 19).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantsman (US 5573597) in view of Han (US 7335601) further in view of Xia (US 6258735), further in view of Funaya (US 9653396).
Xia teaches depositing silicon oxide films for semiconductor devices (col 1, lines 5-60), however, it does not teach how thick to make the silicon oxide films.
Funaya is also directed towards forming semiconductor devices by depositing silicon oxide films (abstract).  It similarly teaches depositing a silicon oxide film by a vapor deposition process on the semiconductor device, but further teaches that the silicon oxide film has a thickness that overlaps with that claimed by applicant (col 21, lines 65 through col 22, line 8).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the silicon oxide film at about 2.5 microns thick because the prior art teaches such thicknesses were known and needed in order to make particular devices and doing so would produce no more than predictable results.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Conclusion
No current claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dornfest (US 5779807), which also teaches a period of increasing the bias voltage to the substrate holder (using either or both positive and negative polarity) at the end of a plasma deposition process in order to purge away particles that may have collected on the substrate (abstract) and Kim (US 20170301646).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712